Citation Nr: 1426680	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-31 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a refractive error with presbyopia, claimed as vision problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied his claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a refractive error with presbyopia.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals a May 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In addition, there are no documents currently located in VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted. 

The Veteran contends that his vision worsened after having his eyes examined by the Puget Sound Healthcare System in July 2008.  Specifically, he alleges that the drops used to dilate his eyes during this examination caused his vision to worsen.  A review of the July 2008 VA treatment note indicates that his eyes were dilated using Tropicamide and that the possible side effects had been discussed with the Veteran.  His best corrected visual acuity was noted to be 20/20 bilaterally in July 2008 and 20/25-2 in the right eye and 20/25+1 in the left eye in March 2009.

An additional disability is a qualifying disability if it was not the result of the Veteran's willful misconduct, the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1) (2013).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013).  

In the instant case, the Veteran's eyes were dilated in July 2008 and there is some medical evidence suggesting that his visual acuity may have worsened after July 2008.  Therefore, a medical opinion to determine whether the Veteran's complaints of worsened visual acuity are the result of his July 2008 eye examination, specifically the use of eye drops to dilate his eyes is necessary.  If the Veteran did incur a qualifying disability after the VA care, an opinion is necessary on whether that disability was caused by VA hospital care, medical or surgical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or was a result of an event not reasonably foreseeable.

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2013) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2013) addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

If the Veteran fails to report to the scheduled examination, the RO/AMC should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to adjudicate his § 1151 claim.  The claims file, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Request that the examiner provide an opinion regarding the following inquiries: 

(A)  Did the Veteran incur an additional disability as a result of his eye examination conducted on July 30, 2008, to include worsened visual acuity? 

(B)  If so, was any additional disability caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of such additional disability an event not reasonably foreseeable?  The examiner should specifically address the Veteran's contention that the eye drops used to dilate his eyes in July 2008 worsened his visual acuity.

A rationale for any opinion offered should be provided. 

2.  After completing the above, the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the November 2011 statement of the case.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case with an appropriate opportunity for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



